                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:17-cr-320-MOC-DSC-1

 UNITED STATES OF AMERICA                                 )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 DAMARIUS DERRON MASSEY,                                  )
                                                          )
                      Defendant.                          )


       THIS MATTER is before the Court on defendant’s pro se Letter Requesting Return of

Property, which the Court will construe as a pro se motion. (#28). The court notes that

defendant is still represented by court-appointed counsel in this matter. Under L.Cr.R. 41.7(h),

the Court typically does not entertain pro se motions by parties who are already ably represented

by counsel. Defendant is encouraged to consult with his counsel about filing any appropriate

motions on his behalf, and the Court will gladly hear any motion defendant’s counsel makes on

his behalf. Having thus considered defendant’s motion and reviewed the pleadings, the court

enters the following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that, to the extent it is treated as a motion,

defendant’s pro se Letter Requesting Return of Property (#28) is DENIED without prejudice.




                                        Signed: September 3, 2019




                                               -1-
